Citation Nr: 0417820	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  98-19 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from September 1994 to 
August 1997.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  

On August 27, 2002, a hearing was held in San Juan, Puerto 
Rico, before the undersigned Acting Veterans Law Judge making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) 
(West 2002).  A transcript of that hearing has been 
associated with the record on appeal.

At the August 27, 2002 hearing, the appellant withdrew his 
claim of entitlement to service connection for a positive TB 
(tuberculosis) skin test.  The appellant submitted additional 
evidence regarding his remaining claims and waived initial 
consideration of that evidence by the RO.

In April 2003, the Board undertook additional development of 
the appellant's claims pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  Although this regulation was 
invalidated by the United States Court of Appeals for the 
Federal Circuit, see Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Board 
will nevertheless proceed with the adjudication of the 
appellant's claims because of the favorable nature of this 
decision.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant injured his lower back in April 1996 while 
in service.

3.  The appellant has a current diagnosis of lumbar myositis.

4.  The appellant's current lumbar spine disability is the 
result of the injury to his lower back while in service.

5.  The appellant was treated for pain and swelling of his 
right knee while in service.

6.  The appellant has current diagnoses of small knee right 
effusion and a tear of the posterior horn of the lateral 
meniscus of the right knee.

7.  The appellant's current right knee disability is the 
result of an injury to his right knee while in service.


CONCLUSIONS OF LAW

1.  The appellant's current lumbar spine disability was 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  The appellant's current right knee disability was 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant's service medical records show that at his July 
1994 enlistment examination, the appellant was evaluated as 
normal.

In April 1996 the appellant injured his lower back while 
pulling out a heavy blade pin from a helicopter.  The 
appellant was diagnosed with low back pain-strain.  He was 
placed on temporary duty restriction due to back strain.  In 
May 1996 the appellant received follow-up treatment for low 
back pain.

In February 1997 the appellant complained of right knee pain 
that had persisted for approximately one month.  He was 
diagnosed with a strain of the collateral ligament of the 
right knee.  Later that month, he complained of chronic right 
knee pain.

In March 1997 the appellant was treated for low back pain 
with knee discomfort.  He was diagnosed with lumbosacral 
strain, lower back strain, and a strain of the collateral 
ligament of the right knee.  He was placed on temporary duty 
restriction due to back strain.

In April 1997 the appellant was treated for right lateral 
knee pain, which was secondary to activity.  Lateral 
collateral strain of the knee was diagnosed.

In May 1997 the appellant was treated for low back pain 
secondary to lifting and pushing a lawn mower.  Severe back 
spasm and right musculoskeletal low back pain were diagnosed.

In June 1997 the appellant reported that he had a right knee 
injury that prevented him from climbing or squatting and a 
back injury that prevented him from carrying or bending.  He 
took naproxen and Motrin for pain.  He was placed on 
temporary duty restriction due to low back pain.

In July 1997 the appellant was treated for persistent low 
back pain.  He complained that he had re-injured his lower 
back.  Low back pain was diagnosed.  He was placed on 
temporary duty restriction due to lumbar back strain.  

After service, in his August 1997 claim, the appellant 
indicated that he had had right knee pain since February 1997 
and a low back problem since April 1996.

At a September 1997 VA joints examination, the appellant 
reported that he had injured his right knee while sleeping in 
an awkward position on a cot in approximately December 1996.  
He complained of pain around the right knee with radiation to 
the leg.  The examiner diagnosed normal musculoskeletal right 
knee joint examination.

At a September 1997 VA spine examination, the appellant 
reported that he had injured his back while lifting a 
helicopter plate in approximately April 1996.  He complained 
of low back pain with radiation to the posterior legs up to 
the calves.  The examiner diagnosed normal musculoskeletal 
lumbar spine examination.

In November 1999 the appellant was treated as a VA outpatient 
for complaints of persistent pain, swelling, and crepitus in 
his right knee.  A magnetic resonance imaging scan of the 
appellant's right knee showed small knee right effusion and a 
tear of the posterior horn of the lateral meniscus of the 
right knee.

At the August 27, 2002 hearing, the appellant testified that 
he had injured his lower back while lifting a plate in 
approximately 1995 while in service.  He received treatment 
for his lower back while in service, but he continued to have 
problems.  He currently took naproxen and wore a girdle to 
treat his lower back pain.  With regard to his right knee, 
the appellant testified that he had injured his right knee 
while stretched out asleep in an awkward position in 
approximately 1996 while in service.  He had received 
treatment for his right knee while in service. 

In July 2003 the appellant underwent a VA joints examination 
by the same examiner who had conducted the September 1997 VA 
joints examination.  The examiner reviewed the appellant's 
claims folder, including his service medical records.  The 
appellant had injured his right knee while sleeping over a 
cot in 1996.  The examiner conducted a complete evaluation of 
the appellant's right knee.  Based upon the examination of 
the appellant and the report of a November 1999 magnetic 
resonance imaging scan of the appellant's right knee, the 
examiner diagnosed small knee right effusion and a tear of 
the posterior horn of the lateral meniscus of the right knee.  
The examiner explained that the current evaluation of the 
appellant's right knee was more thorough than the evaluation 
in September 1997.  The examiner noted that the appellant's 
right knee had been treated on multiple occasions in service.  
The examiner explained that there were sufficient visits to 
sick call in service to establish chronicity.  The examiner 
opined that it was "more likely [than not]" that the 
appellant's current right knee disorder was related to an 
injury sustained in service.  

In July 2003 the appellant underwent a VA spine examination 
by the same examiner who had conducted the September 1997 VA 
spine examination.  The examiner reviewed the appellant's 
claims folder, including his service medical records.  The 
appellant had injured his lower back in 1996 while lifting a 
helicopter part.  The examiner conducted a complete 
evaluation of the appellant's lumbar spine.  Based upon the 
examination of the appellant, the examiner diagnosed lumbar 
myositis.  The examiner explained that the current evaluation 
of the appellant's lumbar spine was more thorough than the 
evaluation in September 1997.  The examiner noted that the 
appellant's lower back had been treated on multiple occasions 
in service.  The examiner explained that there were 
sufficient visits to sick call in service to establish 
chronicity.  The examiner opined that it was "more likely 
[than not]" that the appellant's current lumbar spine 
disorder was related to an injury sustained in service.


Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ____ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §§ 5102, 5103); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45620, 45629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003) (determining that VA 
regulations implementing the VCAA are more favorable to 
claimants than the law in effect prior to their enactment).  
Given the determinations below, the RO has fulfilled its 
duties to inform and assist the appellant on these claims.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the appellant is not prejudiced by appellate 
review.

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2003).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).  When a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  Service 
connection for certain listed presumptive disorders may be 
presumed if the disorder became manifest to a degree of 10 
percent disabling during the veteran's first year after 
separation from service.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.


1.  Low back disability

At the July 2003 VA spine examination, the appellant was 
diagnosed with lumbar myositis.  The results of this 
examination are consistent with other recent medical records, 
both VA and service; therefore, the appellant satisfies the 
initial criteria of having a current disability.  The VA 
examiner in July 2003 noted that the appellant had injured 
his lower back while in service and determined that the 
appellant's current lumbar spine disability was related to 
the injury to his lower back in service.  Although the same 
examiner had in September 1997 diagnosed the appellant as 
having a normal lumbar spine examination, the examiner 
explained that the July 2003 examination was more complete 
than the September 1997 examination and that the appellant's 
service medical records demonstrated chronicity of the 
appellant's low back disability since an injury during 
service.  The evidence shows that the appellant's current 
lumbar spine disability was incurred during service.


2.  Right knee disability

At the July 2003 VA joints examination, the appellant was 
diagnosed with small knee right effusion and a tear of the 
posterior horn of the lateral meniscus of the right knee.  
The results of this examination are consistent with other 
recent medical records, both VA and service; therefore, the 
appellant satisfies the initial criteria of having a current 
disability.  The VA examiner in July 2003 noted that the 
appellant had injured his right knee while in service and 
determined that the appellant's current right knee disability 
was related to the injury to his right knee in service.  
Although the same examiner had in September 1997 diagnosed 
the appellant as having a normal right knee joint 
examination, the examiner explained that the July 2003 
examination was more complete than the September 1997 
examination and that the appellant's service medical records 
demonstrated chronicity of the appellant's right knee 
disability since an injury during service.  The evidence 
shows that the appellant's current right knee disability was 
incurred during service.


ORDER

Entitlement to service connection for lumbar myositis is 
granted.

Entitlement to service connection for small right knee 
effusion and a tear of the posterior horn of the lateral 
meniscus of the right knee is granted.



	                        
____________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code.

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



